ACCEPTED
                                                                                                                                       06-15-00088-CV
                                                                                                                            SIXTH COURT OF APPEALS
Appellate Docket Number:                                                                                                          TEXARKANA, TEXAS
                               06-15-00088CV                                                                                    10/23/2015 11:20:19 AM
                                                                                                                                      DEBBIE AUTREY
Appellate Case Style:                                                                                                                           CLERK
                               Thomas Seabourne
                        Vs.
                                Danese Seabourne
Companion Case No.:
                                                                                                                 FILED IN
                                                                                                          6th COURT OF APPEALS
                                                                                                            TEXARKANA, TEXAS
                                                                                                         10/23/2015 11:20:19 AM
Amended/corrected statement:                     DOCKETING STATEMENT (Civil)                                  DEBBIE AUTREY
                                                                                                                  Clerk
                                            Appellate Court:      Sixth
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                              II. Appellant Attorney(s)

 x Person       Organization (choose one)                                  x Lead Attorney
                                                                          First Name:       Joe
First Name:         Thomas                                                Middle Name:
Middle Name:                                                              Last Name:        Shumate
Last Name:              Seabourne                                         Suffix:
Suffix:                                                                   Law Firm Name:      Law Office of Joe Shumate
Pro Se:                                                                   Address 1:          107 N. Main St.
                                                                          Address 2:
                                                                          City:                 Henderson
                                                                          State:    Texas                       Zip+4:      75652
                                                                          Telephone:        903-657-1416             ext.
                                                                          Fax:             903-655-8211
                                                                          Email:       shumate.law@suddenlinkmail.com
                                                                          SBN:      18327500
III. Appellee                                                             IV. Appellee Attorney(s)

 x Person       Organization (choose one)                                  x Lead Attorney
                                                                          First Name:    Clay
First Name:       Danese                                                  Middle Name:
Middle Name:                                                              Last Name:          Wilder
Last Name:        Seabourne                                               Suffix:
Suffix:                                                                   Law Firm Name:       Wilder & Wilder
Pro Se:                                                                   Address 1:           200 N. Main St.
                                                                          Address 2:
                                                                          City:                   Henderson
                                                                          State:    Texas                       Zip+4:      75652
                                                                          Telephone:       903-657-0561      ext.
                                                                          Fax:             903-655-5088
                                                                          Email:    tiffanyperrault@suddenlinkmail.com
                                                                          SBN:         21462500
                                                               Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):        Suit on Contract
Date order or judgment signed:        July 28, 2015                      Type of judgment:          Final
Date notice of appeal filed in trial court:     October 9, 2015
If mailed to the trial court clerk, also give the date mailed:
                                                             n/a
Interlocutory appeal of appealable order:        Yes      x No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes x No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     x No
Permissive? (See TRAP 28.3):                      Yes     x No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes    x No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              Yes    x No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?           x Yes        No
Judgment or order disposes of all parties and issues:      x Yes        No
Appeal from final judgment:                                x Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?             Yes   x No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes     x No                If yes, date filed:
Motion to Modify Judgment:              Yes     x No                If yes, date filed:
Request for Findings of Fact          x Yes       No                If yes, date filed:   August 17, 2015
and Conclusions of Law:
Motion to Reinstate:
                                        Yes  x No                   If yes, date filed:
                                         Yes x No                   If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes     x No
If other, please specify:       n/a
VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:         Yes     x No               If yes, date filed:

Contest filed in trial court:          Yes     x No                If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes   x No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                            Bankruptcy Case Number:




IX. Trial Court And Record

Court:        4th Judicial District                                    Clerk's Record:
County:        Rusk                                                    Trial Court Clerk:      x District    County
Trial Court Docket Number (Cause No.):          2015-140               Was clerk's record requested?        x Yes         No
                                                                       If yes, date requested:      October 21, 2015
Trial Judge (who tried or disposed of case):                           If no, date it will be requested:
First Name:         Clay                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                   x Yes        No   Indigent
Last Name:          Gossett                                            (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:            115 N. Main
Address 2 :
City:                 Henderson
State:    Texas                       Zip + 4:
Telephone:        903-657-0358          ext.
Fax:          903-655-1250
Email:        agriffin@co.rusk.tx.us


Reporter's or Recorder's Record:

Is there a reporter's record?           x Yes      No
Was reporter's record requested?        x Yes      No

Was there a reporter's record electronically recorded?     Yes    x No
If yes, date requested:   October 21, 2015
If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?         x Yes      No     Indigent




                                                                 Page 3 of 7
 x Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:          Terri
Middle Name:
Last Name:           Bowling
Suffix:
Address 1:            115 N. Main St.
Address 2:
City:                 Henderson
State:    Texas                       Zip + 4:        75652
Telephone:        903-657-0359          ext.
Fax:              903-655-1250
Email:       tboling@co.rusk.tx.us
X. Supersedeas Bond
Supersedeas bond filed:      Yes    x No         If yes, date filed:

Will file:     Yes    x No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?      Yes    x No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes    x No
If no, please specify:
Has the case been through an ADR procedure?              Yes       x No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?             Pre-Trial          Post-Trial   Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes   x No
Does judgment have language that one or more parties "take nothing"?          Yes   x No
Does judgment have a Mother Hubbard clause?         Yes     x No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1   x 2       3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                     Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:         n/a                                                     Trial Court:

  Style:

     Vs.




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 2nd, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes x No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes x No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes x No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes x No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:               10/23/2015


Printed Name:     Joe Shumate                                                             State Bar No.:       18327500


Electronic Signature:
    (Optional)
                         Joe Shumate


                                                               Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on Clay Wilder            .



Signature of counsel (or pro se party)                                   Electronic Signature:
                                                                                (Optional)
                                                                                                   Joe Shumate
                                                                         State Bar No.:       18327500
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:          October 23, 2015
Manner Served:      electronically via efile
First Name:           Clay
Middle Name:
Last Name:             Wilder
Suffix:
Law Firm Name:      Wilder & Wilder
Address 1:          200 N. Main St.
Address 2:
City:                 Henderson
State     Texas                      Zip+4:       75652
 Telephone:       903-657-0561 ext.
Fax:          903-657-5088
Email:       juliel@suddenlinkmail.com
If Attorney, Representing Party's Name:    Danese Seabourne




                                                               Page 7 of 7